On Petition to Rehear.
A courteous and dignified petition to rehear has been filed herein which has been given very careful consideration by us.
*124 The first proposition made in this petition is a courteous criticism of our opinion for referring to the affidavit of the trial judge which is a part of the record. In referring to this affidavit we merely did so for the purpose of illustrating the facts and circumstances surrounding the retirement of the case. Of course it is true that the minute entry is conclusive of the fact but nevertheless this does not preclude our examining the récord and finding out the surrounding circumstances of why such a minute entry was entered. The affidavit of Judge Hart in the record in nowise impeaches or contradicts the minute entry. Clearly the case was retired with the consent of petitioner, acting through his counsel — not his counsel in the present case.
The petition to rehear seeks to modify the judgment of conviction so as to provide that the sentence shall run concurrently rather than cumulatively with certain other sentences petitioner has to undergo. The petitioner evidently mistakes the true function of the writ of habeas corpus. This writ is designed to serve the sole purpose of striking down imprisonment occasioned by a void, and not merely a voidable judgment. We cited sufficient authority in our original opinion to support this proposition. This being the function of the writ, the Court is without jurisdiction to modify this judgment of conviction in the manner sought by the petitioner. Code Section 11764 limits this Court’s review of the exercise of the discretion of the trial judge in such matters to cases where an appeal is taken.
Other matters raised in the petition to rehear are merely a reargument of the authorities and facts as made in the brief filed originally. Since no new argument is made and no new authority advanced these questions cannot he considered by us under Rule 32 of *125this Court as found in 185 Tenn. page 879. We have though, again examined these authorities and are still of the same opinion that we were when we rendered our original opinion.
For the reasons thus stated the petition to rehear must he denied.